OFFICE   OF THE   ATTORNEY    GENERAL   OF TEXAS

                     AUSTIN
                                                                            273


RonorableR. L. Rlllott,Pug 2


          “Qwry   $3;   In eve+*   you
                                   _   rule   that
                                              _      _the   eats
     hu forfeitedita llaa lo,the lltuatlon above,              ha8
     the person retuoving 8al.dhouan otnmlttad w wrong
     f'orvbioh he may be held Liable, w did tha atatea
     iailuca,to aat at the tlm aoqlstaly alconwata
     him?
                                    abow lltuatIan
          "I will atate that in tilt*?
     the eame praon rtl3.1 ovna both lotr aud the
     houae, and It ia reesllja motbod to evade the
     pS3JlWAt Of dellnqucstt?&X?t8 M ibat ILot . . .           ."

          In the firat   plaw there OIU ba no questionbut that
the taxes vere properlyuaoared    agai~rtthe houre and lot to-
gether aa realty.   Artiole 7146 of the ReviaodOlvil (Itstoter
of Texas, pcovldeaaa folfovrr
          "Realpropertyfor the purposeof taxation,
     ahsll be construed to inelude the land itarlf,
     whetherlaid out In tcvn lot8 or othwvime, and
     all buil.diaga, atrwturea  uldizsprovemeatr,  or
     oekar flxtursa  or whatrower ktnd +~ree~,    and
     all the righta and privileger belongingor Aa any
     wlae appertaining thereto,and all abea, tainerala,
     quarriarurd ioaalleIn and undw t&e eutor*
          A 1ikQ Ueflnition OS the teras'real prep&y*                 la eon-
tsinad in ArtloLa 7319 of the Rwlaed  Ctrll Btatutet,               vhioh reads
aa Zoll5vat
          Vor the puPpore of taxation, real property
     ahall IpoLude all landa vlthla this m&e,   and
     all bulldlqa and iixtwea thereon md l   p p er teZn-
     ing thereto, woept aueh a8 are exprsaalyexmptsd
     by lav. AQte l&35, p. f!AJjor
                                Acta 1897, p. 132;
     a. L. vol. 10, pp. 780--1186.R
            m Tour fad sltulatlo2t you are lqm=-tlY  mt@mned
vlth the quaa,ion   of vbether 0~ not th@ et&a and oountg lien
6ga3net the hwae ia loet uhan the lama uaa 8eV6%%8 iFma the
i;t  on vhloh It vata lmatctd vhn tame vam tmwaoad      eiA8t
      We be~ove thatamuer to this qwatioa     ~~~~geduby
                                                      Y
A&le      7172 of the Revla& ClrlP.Rtatutoa,
f ollcnrs
        t
Honorable R. L. Rlllott, page 3


             "All tuba  upon real propertY ahall be a
      lien upon much property until th4 same shall
      have been yald. Anb should the uaatamr     rall
      to 8aa4an sag real ertate for any f3n4 or mor4
      years,   the lien rhall b4 good fcr everg gear that
      he should fail to (Um4aa for; md he maY, in
      llrtlng property Iw taxes auf Yerr thereatte~,
      uaeaa    aUth4baaktaxer     due the~aon, acoordlng
      to the provialoaa of this title."
              Undrrr the plsin w~rdlng 02 the (Lbavequoted Artl.ele,
all taxer upon reel property (and the hour4 in queatlmt VW
real propsrttjvlthin tbs meaning oi the tax statutes       at the
tlm     the tax vaa aaaeaaed agtiat It)     ee a lion wt        eta&
proparty until the tutor heve be4n paid.        In the faata You
rubmit the taxpaY4r la attompti&mq to evade a fom1orw           of
the state*8 listson the house In quertlon by IPO          It to a
lot upon whieb all taxes hnve been paid. Ve em'"f      f~ad n8 author-
lty to the etfoot that lwh a remora by tbs taxpayer for rueh
purpcre vould in an va yoperate to lxtiaguiah tho lien               t
rsid hours. 8par Ieally under Artlale 7172, lup r 8,       th e  Len
                                                               'ipi"
agaiatt    lu6h house ma mated       8a oi the tlse the tax vaa
aeaeraed aad CBA oaly be extingu%ahed by the taxes be&g paid.
It la our opinion, therefow4, that the state and oouaty tax
llea still remains sigainetthe houme in question ae well aa
upon the lot on whloh atid hour* Yam looabd        at the timethe
tuet     vex-e sae4ra46. agblnat it.

           You also   lnqttlrb       vhether or not tb4 tu       6olleate.r
my ttrue   t eertl.fionteon the tacond lot on uhleh aI t8xea
hav4 been pa%d and t~ponvhioh the bowe ia now Lceazted,stating
much f8ott  that all tuea have been paid.    ft 1s the tettbd
law of thtt W?t.te that a bourn%4v4n thmgh attached to a rwliy
may be aonaidored  psmorul prop4rtY for oertaln pttrpaot.
the aaaea of Willcr v. 8l.m        153 8. W. 3383 Clayton v.
                           v E ax-dav. Phanata6h,
PhllZllpp,159 9. U. 1171 and                       2% 9. lf.
523. Ii the taxnarer hae moved #it   house ever to the aeccnd
i&onZy   e.eA t&pkwy    measure and ham not affixed the same
thereto with the ifitantionthat It baocme art o? the rea%tY
M a flxtiwe. then LA aueh enae the tar 00h Wtar would ba’au-
thorlaca8 to iaaun    a tm       fmrtiiieate   ehatirq   all   taxer   paid   au
awh  lot wlriahaertiflaat.4should however stats  m its l'aeethat
it dcaa not mmr th4 house located 6x1au&     lot. On th4 other
hand, it tha taxpayer h8l affIxed the hours to Thea aeoond lot
to that the aaaw may not be l4vered it is the opfn#oa of this
dspa&zent that he h8a thRr4bY orsatdl a llan 8galnat auah
RonorableR. 1. lUllott,we          4


8econd lot for the taxen UN&I are due agaIn& the how.. In
the owe of Wllur v. Bsmbsugh, 153; 9. W. 338, the court
rtatod a8 follovs:
            *         Xt I8 a general rule tlmt mcturea,
     rwh 8; i iowe, beaw part of the realty upon
     whkh it la Mtuated, and, 88 8uoh, cannot be
     8WOreb.       There   i8 nothing in the reoord rhich
     t&O8   tbl8    Oa8e out
                          of the tie.   Rad Willor been
     .a-b.M fide pUl'8hWcsr,there oould b0 no qW8tiOIi
     but he would have held the houae a8 part of the
     land, bnd appelleewould have had to look to Rsed
     per8anallj for tompenration.   fi the rule8 of equity
     haVS f’~stem.vd a trU8t    an the hou8S W&it& 10 wt       of
     the laad UpOn Vhbh      it  18 8ltUated, then, a8 it
     wnnot be 11overedtherofiom, a oourt of @quit
     we thirrk, all deoraea lien on the land oi l&oh
     It t8 a part and dLreOt a 8ble thfweof in Order to
     prot8ot  the hteI?ert   of appellee. Atkinson t.
     lhrd, 47 Ark. 533, 2 S. if.TI Vlpion v. Ilfohol-
     ICUi, 54 %3X. oil’.   A '. 43, ilk 8. It.388; l&tnneaJ
     v. ?hker, 59 Tex. 18 f 3 Paasroy'r Rq. Jurf8. (34
     Rd.) I 10~1."
            It Is our oplnloxl,
                              if the how9 baa beanrlxedto tha
14ndat   the,eont      tzwm in 8WhllWUWP     t&&the    I-    cr8rulotbe
removed, thatthetarpayar,beoau8e         of the oirowmtanoe8     of thlr
OU8,hll8FOdXd       8 lt~Xi8@tiZl8t8UOh    hid  U@UlyhfOh    thehOllU
18 nov loWted UU.!that both hewe aad 1Ot would be 8ubjeOt           to
fOreOlO8WO    t0 8S%ti#e the 8tate 6fld @OlUlty tax li6n.




                                          Your8 very   truly




lt10rdb